Case: 13-10982   Date Filed: 08/20/2013   Page: 1 of 8


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10982
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:12-cr-00179-ACC-KRS-2



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

RACHEL RUIZ,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 20, 2013)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 13-10982     Date Filed: 08/20/2013   Page: 2 of 8


      Rachel Ruiz appeals her conviction for marriage fraud, in violation of 8

U.S.C. § 1325(c).

                                         I.

      In July 2012, a grand jury charged Ruiz with entering into a marriage for the

purpose of evading immigration laws. Specifically, Ruiz was charged with

marrying her ex-husband, Rustamhon Bahriddinov, a citizen of Uzbekistan who

had overstayed his student visa, for the sole purpose of obtaining legal residency

for Bahriddinov. Ruiz pleaded not guilty, and her case proceeded to a jury trial.

      At trial, the government’s evidence showed that Bahriddinov and his actual

girlfriend, Mariya Baran (a citizen of the Ukraine), each wanted to obtain

residency in the United States. To achieve this goal they contacted Ender

Rodriguez about the possibility of arranging marriages to U.S. citizens. Rodriguez

testified that he had a long, successful history of coordinating sham marriages

between U.S. citizens and non-citizens. In exchange for a fee, Rodriguez agreed to

match Bahriddinov and Baran with U.S. citizens, provide assistance in obtaining

and filling out the marriage and immigration paperwork, and counsel the “couples”

on how to conduct themselves during immigration interviews. To this end,

Rodriguez employed “recruiters” to find citizens interested in partnering with

Bahriddinov and Baran. Rodriguez also agreed to facilitate third-party money

transfers totaling $10,000 between Bahriddinov and Baran and their putative


                                          2
              Case: 13-10982     Date Filed: 08/20/2013   Page: 3 of 8


“spouses”: $5,000 “up front,” and $5,000 “[a]fter the immigration interview.” In

return, Bahriddinov’s and Baran’s spouses would agree to remain married to

Bahriddinov and Baran for at least three years.

      According to this general scheme, Bethania Deschamps, a Rodriguez

recruiter, contacted Ruiz in early 2008 about the possibility of marrying

Bahriddinov. After this initial contact, Rodriguez facilitated a meeting between

Ruiz and Bahriddinov. About a month later, on April 2, 2008, the couple got

married. Rodriguez testified that after the marriage Bahriddinov paid him his

$3,000 fee. Rodriguez also stated that he facilitated payment of Ruiz’s initial

$5,000 installment. Rodriguez memorialized this payment to Ruiz in an undated

document labeled “Borrower Statement,” which reflected that Rodriguez “lent . . .

Rachel Ruiz . . . cash in the amount of $5,000.” Attached to the Borrower

Statement was a copy of Ruiz’s driver’s license, as well as her signature. The

government entered the Borrower Statement into evidence.

      The evidence at trial further showed that Ruiz and Bahriddinov divorced in

May 2011, shortly after the expiration of their three-year agreement. The terms of

their marriage came to light when immigration authorities arrested Rodriguez on

charges of conspiracy against the United States (stemming from his marriage

brokering business) and seized his files. Deschamps was also arrested and charged




                                          3
              Case: 13-10982     Date Filed: 08/20/2013    Page: 4 of 8


with conspiracy to commit marriage fraud for her role as Rodriguez’s recruiter.

Mariya Baran, Bahriddinov’s girlfriend, was arrested on related charges.

      Rodriguez, Deschamps, Baran, and others testified for the government at

Ruiz’s trial. After the government rested its case, Ruiz moved for judgment of

acquittal, arguing that the evidence was insufficient to support a guilty verdict.

The district court denied this motion.

      Ruiz’s defense case included her testimony that her marriage to Bahriddinov

was genuine, that her business with Rodriguez was legitimate and related to

ensuring that Bahriddinov’s immigration paperwork was properly completed, and

that she never received any money for marrying Bahriddinov. After Ruiz rested

her case, she did not renew her motion for judgment of acquittal.

      The jury found Ruiz guilty of marriage fraud as charged in the indictment.

In February 2013, the district court sentenced Ruiz to two years probation. This

appeal followed.

                                         II.

      On appeal, Ruiz argues that the district court erred by: (1) admitting the

Borrower Statement into evidence because it was not properly authenticated; and

(2) failing to grant her motion for judgment of acquittal. We consider each

argument in turn.

                                               A.


                                           4
              Case: 13-10982     Date Filed: 08/20/2013   Page: 5 of 8


      Ruiz first argues that the district court erred when it admitted the Borrower

Statement into evidence without proper authentication. “We review the district

court’s ruling on admission of evidence for abuse of discretion.” United States v.

Jiminez, 224 F.3d 1243, 1249 (11th Cir. 2000). “To satisfy the requirement of

authenticating or identifying an item of evidence, the proponent must produce

evidence sufficient to support a finding that the item is what the proponent claims

it is.” Fed. R. Evid. 901(a). Among other means, this can be accomplished

through “[t]estimony that an item is what it is claimed to be.” Id. 901(b)(1).

“Authentication or identification under rule 901 merely involves the process of

presenting sufficient evidence to make out a prima facie case that the proffered

evidence is what it purports to be.” United States v. Caldwell, 776 F.2d 989,

1001–02 (11th Cir. 1985). “Once that prima facie showing has been made, the

evidence should be admitted, although it remains for the trier of fact to appraise

whether the proffered evidence is in fact what it purports to be.” Id.

      We are not persuaded by Ruiz’s argument that the government failed to

present enough competent evidence to authenticate the Borrower Statement. The

government offered the Borrower Statement as proof that Ruiz received payment

for her marriage to Bahriddinov. Rodriguez testified that he recognized the

document, and that it was a “receipt” that he created to document payment to Ruiz

after her match with Bahriddinov. He indicated that he characterized the document


                                          5
              Case: 13-10982     Date Filed: 08/20/2013    Page: 6 of 8


as a “Borrower Statement” (rather than a record of payment for participation in a

sham marriage) because “[he] knew that [he] was doing something that was not

correct,” and he “was nervous because of the responsibility” that such a “receipt”

would show. He further explained that the document was not dated because the

process of obtaining residency for Bahriddinov took three years and he preferred

that there “be no expiration date.”

      In sum, this testimony was more than sufficient to make out a prima facie

case that the Borrower Statement was what the government claimed it to be—a

record of the transaction between Rodriguez and Ruiz. Therefore, the district court

did not abuse its discretion by admitting the document into evidence. See

Caldwell, 776 F.2d at 1001–02; see also United States v. Lanzon, 639 F.3d 1293,

1301 (11th Cir. 2011) (stating that a district court’s “discretion to determine

authenticity . . . should not be disturbed on appeal absent a showing that there is no

competent evidence in the record to support it” (quotation marks omitted)), cert.

denied, 132 S. Ct. 333 (2011).

                                              B.

      Generally we review de novo the denial of a motion for judgment of

acquittal, asking whether a reasonable jury could have found the defendant guilty

beyond a reasonable doubt, and construing the evidence in the light most favorable

to the government. United States v. Broughton, 689 F.3d 1260, 1276 (11th Cir.


                                          6
              Case: 13-10982     Date Filed: 08/20/2013   Page: 7 of 8


2012). However, where, as here, a defendant “presents his case after denial of a

motion for judgment of acquittal and then fails to renew his motion for judgment

of acquittal at the end of all of the evidence, we review the defendant’s challenge

to the sufficiency of the evidence for a manifest miscarriage of justice.” United

States v. House, 684 F.3d 1173, 1196 (11th Cir. 2012) (quotation marks and

alterations omitted), cert. denied, 133 S. Ct. 1633 (2013). “This standard requires

us to affirm the defendant’s conviction unless the evidence on a key element of the

offense is so tenuous that the conviction is shocking.” Id. (quotation marks and

alterations omitted). “In making this determination, we [still] view the evidence in

the light most favorable to the government and accept all reasonable inferences and

credibility determinations that support the jury’s verdict.” Id. (quotation marks

omitted).

      Upon review, it is hardly “shocking” that the jury convicted Ruiz of

marriage fraud. See id. Pursuant to plea agreements, Ruiz’s broker (Rodriguez)

and recruiter (Deschamps), and Bahriddinov’s actual girlfriend (Baran), among

others, each testified regarding the details of the scheme to obtain Bahriddinov’s

legal residency through marriage to Ruiz. Ruiz is correct to note that some of the

testimony at trial was contradictory—certainly it contradicted her own account of

her relationship with Bahriddinov. However, “[b]ecause credibility determinations

are the exclusive province of the fact finder, we cannot disregard the jury’s


                                          7
               Case: 13-10982     Date Filed: 08/20/2013    Page: 8 of 8


credibility determination unless it is unbelievable on its face.” United States v.

Garcia, 405 F.3d 1260, 1270 (11th Cir. 2005) (quotation marks omitted). Ruiz has

not demonstrated that the government witnesses’ testimony was so incredible that

the jury was wrong to credit it over her own. See id.; see also United States v.

Thompson, 422 F.3d 1285, 1291 (11th Cir. 2005) (“For testimony to be considered

incredible as a matter of law, it must be unbelievable on its face, i.e., testimony as

to facts that the witness could not have possibly observed or events that could not

have occurred under the laws of nature.” (quotation marks and alterations

omitted)). Nor has she shown that the evidence was otherwise “so tenuous” that a

reasonable jury could not convict her of marriage fraud. See House, 684 F.3d at

1196. Thus, the district court properly denied her motion for judgment of

acquittal.

                                        III.

      For these reasons, Ruiz’s conviction is

      AFFIRMED.




                                           8